
	

114 HR 246 : To improve the response to victims of child sex trafficking.
U.S. House of Representatives
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 246
		IN THE SENATE OF THE UNITED STATES
		January 28, 2015Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To improve the response to victims of child sex trafficking.
	
	
 1.Response to victims of child sex traffickingSection 404(b)(1)(P)(iii) of the Missing Children’s Assistance Act (42 U.S.C. 5773(b)(1)(P)(iii)) is amended by striking child prostitution and inserting child sex trafficking, including child prostitution.  Passed the House of Representatives January 27, 2015.Karen L. Haas,Clerk 